Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendments dated 10/6/22 are entered.
	The Office action dated 7/22/22 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, 15, 17, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, "Science Park & Play Systems" catalog, Copyright 2015 (“Ankidyne”), "Take a Field Trip to the Science Park | Simple Machines Field Trip | KidVision Pre-K", YouTube video at 2:10; printed from URL https://www.youtube.com/watch?v=V2xznUPDhmo on 10/7/22; dated 5/22/18 (“Science Park”).
In regard to Claim 1, Ankidyne teaches a pulley system educational aid; the educational aid comprising:
(a) a portable standing and self-supporting frame providing a […] workstation[]; [the] workstation being sized and positioned for one or more persons to manipulate [a] pulley system[]; […]
(see Ankidyne at page 18, “ME 019 – Pulley and Pulley Blocks”, which teaches a pulley system hung from a self-supporting vertical frame (“a workstation”));

(b) [the] workstation having at least one pulley bar accessible by one or more persons near the workstation; and
(see Ankidyne at page 18, “ME 019 – Pulley and Pulley Blocks”, which teaches all three separate pulley systems attached to a bar (“at least one pulley bar”));
(c) at least one pulley arrangement removably attachable to a selected one of the pulley bars in each workstations.
(see Ankidyne at page 18, “ME 019 – Pulley and Pulley Blocks”, which teaches three separate pulley systems attached to a bar);
	Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are either portable and/or removable/separable, however, these claimed features do not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).

	Furthermore, to the extent to which Ankidyne may fail to teach wherein
	[…] a plurality of workstations; each workstation being sized and positioned for one or more persons to manipulate pulley systems; each workstation being positioned at a non-zero angle relative to a next adjacent workstation
	however, in an analogous reference concerning a pulley system education aid Science Park teaches these limitations in regard to placing three pulley workstations in a triangular configuration;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have incorporated the teaching of Science Park into the system otherwise taught by Ankidyne by connecting three of the pulley system educational aids (each with three pulleys) taught by Ankidyne together in a triangular shape, in order to provide additional opportunities for multiple students to use the pulley systems as well as to observe other persons doing the same.

In regard to Claim 2, Ankidyne teaches these features.  See rejection of Claim 1.  Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are releasable/separable, however, this feature does not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).
In regard to Claims 4-5, Ankidyne teaches these features.  See, e.g., pages 4 and 18.
In regard to Claims 6-8, the combination of Ankidyne and Science Park teaches three workstations being combined together in a geometric (triangular) configuration.  To the extent that Applicant is claiming an additional fourth workstation also being combined together in a geometric (square) configuration, however, duplication of one of the three workstations already taught by Ankidyne would have been obvious at the time of filing.  See MPEP 2144(VI).
In regard to Claim 10, Ankidyne teaches these features.  See rejection of Claim 1.  Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are removably attachable/separable, however, this feature does not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).
In regard to Claim 11, Ankidyne teaches these features.  See rejection of Claim 1.  Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are adjustable, however, this feature does not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).
In regard to Claim 15, Ankidyne teaches these features.  See rejection of Claim 1.  
In regard to Claim 17, Ankidyne teaches these features.  See rejection of Claim 7.  Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are adjustable and/or removable/separable, however, these features do not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).

In regard to Claims 21-22 and 25, Ankidyne teaches these features.  See rejections of Claims 1 and 7.  Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are portable, adjustable and/or removable/separable/releasable, however, these features do not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).





Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, in view of Science Park, further in view of PATENT US 0182265 A to Barker (“Barker”).
In regard to Claim 3, Barker teaches employing a hook as a pulley-block hanger (see, e.g., drawing)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
	Specifically, it would have been obvious to have employed the hook taught by Barker instead of the means of attachment taught by Ankidyne, in order to make it easier to remove the pulley system from the pulley bar.

Claims 12-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, in view of Science Park, further in view of PGPUB US 3817526 A to Bibb (“Bibb”).
In regard to Claims 12-13 and 23, Bibb teaches employing buckets and bean bags as a means of adjusting the weight in an instructional game (see, e.g., F1)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the buckets and beans bags taught by Bibb in place of the weights otherwise taught by Ankidyne, in order to make the pulleys more adjustable and instructional.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, in view of Science Park, further in view of Bibb, further in view of admitted prior art.
In regard to Claim 14, while the otherwise cited prior art may fail to teach the claimed feature,
however, the Examiner takes OFFICIAL NOTICE that making parts of educational toys transparent was old and well-known at the time of Applicant’s invention.  Such functionality allows for the student to better observe how the toy functions.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allows for the student to better observe how the toy functions.
Furthermore, the Applicant failed to adequately traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, in view of Science Park, further in view of "Pulleys – Simple Machines Activities for Kids", downloaded from URL https://web.archive.org/web/20161219131232/https://inventorsoftomorrow.com/2016/09/26/pulleys-2/ on 10/7/22, Wayback Machine date of 12/19/16 (“Simple”).
In regard to Claim 16 and 18, while Ankidyne teaches providing a trio of different pulleys it may not specifically teach the trio of specifically claimed fixed, movable, and compound pulleys, however, in an analogous reference Simple teaches providing such pulleys as instructional aids for children (see, e.g., page 3 of 7)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have substituted the three pulleys taught by Simple for the three pulleys otherwise taught by Ankidyne, in order to provide a greater variety of instructional aids.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, in view of Science Park, further in view of Simple, further in view of Bibb.
In regard to Claim 19, see rejection of Claims 16 and 12.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, in view of Science Park, further in view of Simple, further in view of admitted prior art.
In regard to Claim 20, while the otherwise cited prior art may fail to teach the claimed feature,
however, the Examiner takes OFFICIAL NOTICE that employing carabiners to create connections between various mechanisms was old and well-known at the time of Applicant’s invention.  Such functionality allows for the mechanisms to be more easily attached and detached.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for the mechanisms to be more easily attached and detached.
Furthermore, the Applicant failed to adequately traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, in view of Science Park, further in view of admitted prior art.
In regard to Claim 24, while the otherwise cited prior art may fail to teach the claimed feature,
however, the Examiner takes OFFICIAL NOTICE that employing carabiners to create connections between various mechanisms was old and well-known at the time of Applicant’s invention.  Such functionality allows for the mechanisms to be more easily attached and detached.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for the mechanisms to be more easily attached and detached.
Furthermore, the Applicant failed to adequately traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, further in view of Simple.
In regard to Claims 26-28, Ankidyne teaches providing a trio of workstations each with a separate pulley system.  And while Ankidyne teaches providing a trio of different pulleys it may not specifically teach the trio of specifically claimed fixed, movable, and compound pulleys, however, in an analogous reference Simple teaches providing such pulleys as instructional aids for children (see, e.g., page 3 of 7)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have substituted the three pulleys taught by Simple for the three pulleys otherwise taught by Ankidyne, in order to provide a greater variety of instructional aids.
Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are adjustable, however, this feature does not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).

Response to Arguments
	Applicant’s arguments are largely addressed by the updated statements of rejection made supra.
	In regard to Applicant’s arguments concerning Claims 10, 14, and 24, Applicant failed to adequately traverse the takings of official notice in regard to these claims to the extent that Applicant fails to “stat[e] why the noticed fact is not considered to be common knowledge or well-known in the art.”  MPEP 2144.03(C).  Therefore, the limitations in question are now considered admitted prior art.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715